DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 12/15/2020 and 4/28/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 22, lines 1-5, “wherein the computing device is configured to determine: an indication of wear of the wear sensing liner; a wear rate of the wear sensing liner; and/or an estimated remaining lifetime of the wear sensing liner,” renders claim 22 indefinite because it is unclear whether claim infringement requires that the computing device be configured to determine all or only one or more of an indication of wear of the wear sensing liner, a wear rate of the wear sensing liner, and an estimated remaining lifetime of the wear sensing liner.  For the purpose of examination and in accordance with broadest reasonable interpretation, lines 1-5 are interpreted as the computing device being configured to determine at least one of an indication of wear of the wear sensing liner, a wear rate of the wear sensing liner, and an estimated remaining lifetime of the wear sensing liner.
In claim 22, lines 6-9, “wherein the computing device is configured to generate an alarm when: the determined wear is equal to or less than a wear threshold; the wear rate is equal to or greater than a wear rate threshold; and/or the estimated remaining lifetime is equal to or less than a lifetime threshold,” renders claim 22 indefinite because it is unclear whether claim infringement requires that the computing device be configured to generate an alarm when all of the determined wear is equal to or less than a wear threshold, the wear rate is equal to or greater than a wear rate threshold, and the estimated remaining lifetime is equal to or less than a lifetime threshold, or requires only that one of these conditions are met.  For the purpose of examination and in accordance with broadest reasonable interpretation, lines 6-9 are interpreted as the computing device being configured to generate an alarm when at least one of the following occurs “the determined wear is equal to or less than a wear threshold, the wear rate is equal to or greater than a wear rate threshold, and the estimated remaining lifetime is equal to or less than a lifetime threshold.”
In claim 25, lines 1-7, “wherein the computing device is configured to transmit a control signal that is configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter, to a comminution controller of the comminution apparatus when; the determined wear is equal to or less than a wear threshold; the wear rate is equal to or greater than a wear rate threshold; and/or the estimated remaining lifetime is equal to or less than a lifetime threshold” renders claim 25 indefinite because it is unclear whether claim infringement requires the computing device be configured to transmit the control signal that is configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter, to a comminution controller when (in response to) all of or only one or more of “the determined wear is equal to or less than a wear threshold; the wear rate is equal to or greater than a wear rate threshold; and/or the estimated remaining lifetime is equal to or less than a lifetime threshold.”  For the purpose of examination and in accordance with broadest reasonable interpretation, lines 1-7 are interpreted as the computing device being configured to transmit the control signal that is configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter, to a comminution controller when (in response to) at least one of the following “the determined wear is equal to or less than a wear threshold; the wear rate is equal to or greater than a wear rate threshold; and the estimated remaining lifetime is equal to or less than a lifetime threshold.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 15, 17, 19-21, 26, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steed (US 2017/0003208 A1).
As to claim 1, Steed teaches “[a] wear sensing liner (FIG. 2 wear resistant structure 120) for a comminution apparatus ([0017] for grinder/crusher application), the wear sensing liner comprising: 
a liner body (FIG. 2 wear resistant structure 120, [0025]) comprising; 
a wear surface side defining a wear surface (FIG. 2 internal surface 128, [0026]); 
an opposed, operatively rear surface side (FIG. 2 surface of wear resistant structure 120 opposite internal surface 128 and abutting internal surface 118 of the shell 104); 
an insert (FIG. 2 inner surface material of wear resistant structure 120 forming internal chamber 122 within wear resistant structure 120, [0025]); and
at least one sensor carried by the liner body (FIG. 3 sensor 214 within wear indication device 200, [0027]), the at least one sensor being carried by the liner body to sense wear of the wear surface side of the liner body ([0028] sensor 214 including probe 216 and electronic device 218 configured to detect wear of the internal surface 128 of wear resistant structure 120), the at least one sensor being configured to degrade in response to wear of the wear surface side of the liner body and to output a signal representative of the wear of the wear surface side of the liner body ([0028] probe 216 of sensor 214 configured to wear and electronic device 218 outputs signal representative of wear to the wear surface); 
wherein the at least one sensor comprises a rigid sleeve configured to mount the at least one sensor to the liner body (FIG. 2 inner annular surface of outer body 204 defining opening 212, [0027]), and 
wherein the insert is configured to receive the rigid sleeve when the at least one sensor is mounted to the liner body (FIG. 2 outer body 204 containing sensor 214 disposed within internal chamber 122).”

As to claim 2, Steed teaches “[t]he wear sensing liner of claim 1, wherein a distal end of the at least one sensor is aligned with the wear surface of the liner body ([0026] first surface of each wear indication structure 120 may be substantially co-planar with internal/wear surface 128).”

As to claim 3, Steed teaches “[t]he wear sensing liner of claim 1, wherein the output signal corresponds to a physical parameter associated with the liner body ([0028] probe 216 of sensor 214 configured to wear and electronic device 218 outputs signal corresponding to reduction of size (e.g., depth, height) of opening 212 parallel to wear surface 128), the physical parameter being representative of the wear of the wear surface side of the liner body ([0028] wear detection level of wear indication device represents wear of wear resistant structure 120).” 

As to claim 4, Steed teaches “[t]he wear sensing liner of claim 3, wherein the physical parameter is a depth of the liner body in a region of the at least one sensor ([0028] probe 216 of sensor 214 configured to wear and electronic device 218 outputs signal corresponding to reduction of size (e.g., depth, height) of opening 212 parallel to wear surface 128 having a corresponding wear depth).”  

As to claim 13, Steed teaches “[t]he wear sensing liner of claim 1, wherein the at least one sensor is configured to be received within an opening defined by the liner body (FIGS. 2 and 3 sensor 214 is disposed within internal chamber 122).” 

As to claim 15, Steed teaches “[t]he wear sensing liner of claim 1, wherein the sleeve is configured to mount the at least one sensor to the liner body with a mechanical connection (FIGS. 2 and 3 outer body 204 mounts sensor 214 to wear resistant structure 120 via threaded connection to nut 126), or the at least one sensor is configured to be connected to the liner body with an adhesive ([0024] wear indication devices 200 may be bonded or adhered to wear resistant structures).”

As to claim 17, Steed teaches “[t]he wear sensing liner of claim 1,” but does not teach “wherein the insert being positioned with respect to the liner body during fabrication of the wear sensing liner.” 
Claim 17 recites an apparatus in the form of a wear sensing lining and patentability of an apparatus is based on the structure of the apparatus.  Claim 17 recites no difference in the structure of the wear sensing liner of claim 1, the elements of which are anticipated by Steed as explained in the grounds for rejecting claim 1.  The element “the insert being positioned with respect to the liner body during fabrication of the wear sensing liner” is not given patentable weight because the claimed structure is the same as in claim 1.  See MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

As to claim 19, Steed teaches “[t]he wear sensing liner of claim 1, comprising a plurality of sensors (FIG. 1 multiple wear indication devices 200), wherein the plurality of sensors are arranged in an array with respect to the liner body so as to indicate mechanical degradation across the liner body (FIG. 1, [0054]).” 

As to claim 20, Steed teaches “[t]he wear sensing liner of claim 1, comprising a data recorder (FIG. 1 device 116, [0024] device 116 may be a computer) configured to communicate with the at least one sensor ([0024] device 116 communicates with wear indication devices 200 via receiving device 114), the data recorder comprising: 
a processor ([0024] device 116 may be a computer); and 
a memory storing program instructions accessible by the processor ([0024] device 116 may be a computer), and configured to cause the processor to: 
determine data representative of wear of the liner body extracted from the signal ([0024] device 116 analyzes sensed data from wear indication devices 200), and
store the data in the memory ([0024] device 116 analyzes/processes the data requiring memory load).”

As to claim 21, Steed teaches “[a] wear sensing system for a comminution apparatus (FIG. 1 assembly 100), comprising: 
the wear sensing liner of claim 1; and 
a computing device (FIG. 1 device 116, [0024]); 
wherein the wear sensing liner is configured to communicate with the computing device using a communications network ([0024] wear indication devices 200 communicate with device 116 via data receiving device 114).”  

As to claim 26, Steed teaches “[a] comminution apparatus comprising the wear sensing liner of claim 1 (FIGS. 1 and 2 assembly 100).”
  
As to claim 34, Steed teaches “[a] comminution apparatus comprising the wear sensing system of claim 21 (FIGS. 1 and 2 assembly 100).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steed as applied to claim 1 above, and further in view of Underhayes (WO 2016/033649 A1) as provided by Applicant.

As to claim 5, Steed teaches “[t]he wear sensing liner of claim 1,” and that the sensors may be one or more of different types of sensors ([0028]) but does not expressly teach “wherein the at least one sensor is an optical fibre sensor and in which the at least sensor comprises an optical fibre core; and 
the wear sensing liner further comprises an electromagnetic radiation source configured to generate light that is directed through the optical fibre core.”
Underhayes teaches a wear monitoring system “wherein the at least one sensor is an optical fibre sensor (FIG. 1 fibre cable 12 and signal processor 14; [0027], [0034]-[0036]) and in which the at least sensor comprises an optical fibre core ([0032] fibre cable 12); and 
the wear sensing liner further comprises an electromagnetic radiation source configured to generate light that is directed through the optical fibre core ([0027] signal processor 14 sends light signals along fibre cable 12).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Underhayes teaching of utilizing optical fibre sensors in the wear monitoring apparatus disclosed by Steed as a replacement or supplement to the resistive/capacitive type sensors.  The motivation would have been to implement wear sensors that do not require in situ electrical circuits/connections and or to utilize the smaller form factor associated with fibre optic sensors as disclosed by Underhayes ([0009]).
-2-Application No.: 17/252695 Filing Date:December 15, 2020
As to claim 7, the combination of Steed and Underhayes teaches “[t]he wear sensing liner of claim 5, wherein the optical fibre core of the at least one sensor comprises at least one dielectric mirror located at a known position along a length of the optical fibre core and the signal output by the at least one sensor comprises reflected light (Underhayes: FIG. 1 Bragg diffraction gratings (FBGs) 16, [0024]-[0026] and [0032] FBGs 16 (intrinsically include dielectric reflectors) at known positions resulting in reflected light output).”

As to claim 9, the combination of Steed and Underhayes teaches “[t]he wear sensing liner of claim 7, wherein the at least one dielectric mirror is configured to reflect a specified wavelength of the light, thereby producing the reflected light (Underhayes: [0025]-[0026] and [0032] FBGs reflect unique wavelengths in the reflected light output).”

As to claim 10, the combination of Steed and Underhayes teaches “[t]he wear sensing liner of claim 9, wherein the at least one sensor comprises a plurality of dielectric mirrors arranged at spaced intervals along the optical fibre core (Underhayes: FIG. 1 FBGs at spaced intervals along fibre cable 12), the specified wavelength of each dielectric mirror being different to each other specified wavelength (Underhayes: [0025]-[0026] and [0032] each of FBGs 16 reflects a unique wavelength).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steed as applied to claim 1 above, and further in view of Fogh (WO 2019/086577 A1) and Davies (WO 2010/096873 A1), both of which provided by Applicant.

As to claim 11, Steed teaches “[t]he wear sensing liner of claim 1,” and wherein the at least one sensor comprises” “a sensing circuit configured to wear with wear of the liner body ([0028]), the sensing circuit comprising” “elements” “positioned at known positions along a length of the at least one sensor ([0028] probe 216, which may comprise multiple circuit sections, has known position within opening 212).”  
While disclosing that the sensors may be variable resistance sensors ([0028]), Steed does not explicitly teach wherein the at least one sensor comprises “a printed circuit board” comprising a sensing circuit configured to wear with wear of the liner body, or that the sensing circuit comprises “a plurality of impedance elements arranged in parallel.”
Fogh teaches a wear detection apparatus for a comminution device wherein the at least one sensor comprises “a printed circuit board” comprising a sensing circuit configured to wear with wear of the liner body (page 14, lines 18-25 and 29-30, each of sensors 31 may include a circuit board and pads that include interconnected layers for a PCB) , and that the sensing circuit comprises “a plurality of impedance elements (page 14, lines 18-25, wearing of each of multiple pads 51 changes the sensed total resistance).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Fogh’s teaching of using a printed circuit board as part of a sensor to the wear monitoring apparatus disclosed by Steed because printed circuits boards are standard electronic connectivity devices that provide compact mounting, housing, and interconnection of electronic components such as included in a sensor, and therefore would have been an ordinary design option available to one of ordinary skill before the effective filing date.
While a parallel impedance element configuration may be implied or strongly suggested by the practical need to maintain a closed circuit as each layer (pad 51) is worn away, neither Fogh nor Steed appear to explicitly describe the resistance/pad arrangement as a plurality of impedance elements “arranged in parallel.” 
Davies teaches a wear sensor including a plurality of impedance elements “arranged in parallel (FIG. 2 wear sensor 12 includes a PCB 50 with resistor elements 56 arranged in parallel, page 6 lines 15-23).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Davies teaching of a parallel resistor element arrangement as a sensor component such as the sensor probes disclosed by the combination of Steed and Fogh because such a parallel configuration enables the sensing circuit to remain closed and therefore operational as individual portions of the probe are worn away. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steed as applied to claim 1 above, and further in view of Jia (US 2019/0212213 A1).

As to claim 18, Steed teaches “[t]he wear sensing liner of claim 1,” but does not expressly teach “wherein the insert is configured to melt at a higher temperature than the material(s) constituting the liner body, such that the insert can be positioned in the liner body when the liner body is formed.” 
Jia teaches “wherein the insert is configured to melt at a higher temperature than the material(s) constituting the liner body, such that the insert can be positioned in the liner body when the liner body is formed ([0018] melting point of reinforcing fibers in the insert is at least 60 degrees higher that the melting point of the matrix resin so as to ensure that the fibers do not melt during co-extrusion of the insert and the plastic pipe).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Jia’s teaching of using materials for an insert having a higher melting temperature than the liner body (e.g., a pipe or wear liner) such that the insert can be installed within the body during fabrication without damage as disclosed by Jia.
For the purpose of advancing prosecution at this point and in the future, it should be noted that while Jia discloses “such that the insert can be positioned in the liner body when the liner body is formed,” this element is not given patentable weight because it does not further define the structure of the claimed apparatus and instead defines an intended fabrication process for the recited wear sensing liner.  Applying the broadest reasonable interpretation and considering the claim language as a whole in view of the specification, “such that the insert can be positioned in the liner body when the liner body is formed,” recites a form of intended use that does not further limit or in any way characterize the actual structure of the claimed system and is therefore not given patentable weight since it does not appear to impose any structural or functional limitations on the claimed wear sensing liner.   

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Steed as applied to claim 21 above, and further in view of Ban (US 2014/0092389 A1).

As to claim 22, Steed teaches “[t]he wear sensing system of claim 21, wherein the computing device is configured to determine: 
an indication of wear of the wear sensing liner ([0024] device 116 analyzes sensed data from wear indication devices 200); 
a wear rate of the wear sensing liner; and/or 
an estimated remaining lifetime of the wear sensing liner.”
Steed teaches analyzing and outputting (e.g., displaying) information from the sensors (wear indication devices 200), but does not expressly disclose “wherein the computing device is configured to generate an alarm when: 
the determined wear is equal to or less than a wear threshold; 
the wear rate is equal to or greater than a wear rate threshold; and/or 
the estimated remaining lifetime is equal to or less than a lifetime threshold.”
Ban teaches a material degradation detection system including “wherein the computing device is configured to generate an alarm when: 
the determined wear is equal to or less than a wear threshold ([0006], [0008], [0010], and [0024], processing unit generates alarm if light intensity corresponding to material degradation is below a threshold); 
the wear rate is equal to or greater than a wear rate threshold; and/or 
the estimated remaining lifetime is equal to or less than a lifetime threshold.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Ban’s teaching of utilizing a threshold-driven alarm with the wear monitoring system disclosed by Steed.  The motivation would have been to enhance Steed’s disclosed use of a computer system that is configured to analyze and output information from the wear sensors and to provide timely output to an operator if a wear condition poses a problem for continued operation of the comminution system. 
-4-Application No.: 17/252695 Filing Date:December 15, 2020
As to claim 25, the combination of Steed and Ban teaches “[t]he wear sensing system of claim 22, wherein the computing device is configured to transmit a control signal” “to a comminution controller of the comminution apparatus (Steed: [0024] one or more devices 116 may be configured to act upon wear information from wear indication devices with receiving device 114 operating as the “computing device”) when; 
the determined wear is equal to or less than a wear threshold (Ban: [0006], [0008], [0010], and [0024]); 
the wear rate is equal to or greater than a wear rate threshold; and/or 
the estimated remaining lifetime is equal to or less than a lifetime threshold; 
thereby deactivating the comminution apparatus, or changing the comminution apparatus operating parameter.” 
Neither Steed nor Ban appear to explicitly disclose a control signal “that is configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter.” However, Steed discloses the need to replace wear liners, which requires system shutdown or alteration (Steed: [0004]).  In view of the combined teachings of Steed and Ban in which a threshold level may be utilized for alarm or otherwise acting on the wear information and in further view of the known need to replace wear liners with corresponding incidental need to deactivate or otherwise alter the comminution apparatus operation, a control signal that is configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter would have been a readily apparent design choice for one of ordinary skill in the art before the filing date.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Steed.

As to claim 27, Steed teaches “[t]he wear sensing system of claim 21, wherein the computing device is configured to generate a control signal (Steed: [0024] one or more devices 116 may be configured to act upon wear information from wear indication devices with receiving device 114 operating as the “computing device”).”
Steed does not explicitly disclose a control signal “configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter.” However, Steed discloses the need to replace wear liners, which requires system shutdown or alteration (Steed: [0004]).  In view of the teachings of Steed of devices configured for acting on the wear information and in further view of the known need to replace wear liners with corresponding incidental need to deactivate or otherwise alter the comminution apparatus operation, a control signal that is configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter would have been a readily apparent design choice for one of ordinary skill in the art before the filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863